Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 1 of 16 PageID 305




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    MATTHEW FRIEDSON,

          Plaintiff,

    v.                                               Case No. 3:19-cv-237-J-32PDB

    SHERIFF DAVID SHOAR and
    DEPUTY RYAN WALLACE,

          Defendants.



                                       ORDER

          This case is before the Court on Defendant Deputy Ryan Wallace’s Motion

    for Summary Judgment, (Doc. 25), and Defendant Sheriff David Shoar’s Motion

    for Summary Judgment, (Doc. 26). Plaintiff Matthew Friedson filed a

    consolidated response in opposition. (Doc. 29).1 The Court heard oral argument

    on June 29, 2020, the record of which is incorporated by reference.

          I. BACKGROUND

          On February 27, 2015, Friedson, who is deaf, was driving to meet his

    daughter and ex-wife for bagels. (Doc. 25-1 at 5:1, 22:18–20, 26:22–24). Initially,




          1Also pending is the Sheriff’s Motion to Dismiss (Doc. 23). However, as
    the Court is granting the Sheriff’s motion for summary judgment, his Motion to
    Dismiss is moot.
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 2 of 16 PageID 306




    he did not realize he was behind Wallace’s marked patrol vehicle because he

    “had been looking for some papers . . . and the radio was playing . . . .” Id. at

    31:3–5, 32:9–15. Friedson realized he needed to go a different direction, so he

    pulled into the right lane and passed Wallace. Id. at 32:1–6. As he was passing

    Wallace, Friedson gave himself the middle finger, to say “‘Darn it,’ you know, ‘I

    went the wrong way.’” Id. at 33:9–10. According to Friedson, deaf people will

    sign to themselves in the same manner that hearing people talk to themselves.

    Id. at 34:2–17. Wallace then got behind Friedson and pulled him over, id. at

    36:7–17, for following too closely, (Doc. 25-2 ¶ 4).

          According to Friedson, Wallace approached Friedson’s car with his gun

    drawn. (Doc. 25-1 at 39:8). At first, Wallace was talking on his radio behind

    Friedson and did not know Friedson was deaf. Id. at 39:4–7. Friedson knew that

    Wallace was telling him to open his door or window, id. at 39:22–40:2, but

    Friedson refused to comply, id. at 40:23–24. Friedson gestured to Wallace that

    he was deaf by putting “an open five hand against [his] ear and had [his] hands

    up . . . .” Id. at 40:14–15. Wallace again attempted to open the door and have

    Friedson put down the window, but he was unsuccessful. Id. at 40:16–19.

    Although Friedson has the ability to speak, he chooses not to and did not

    attempt to speak to Wallace. Id. at 16:13–17:6, 40:25–41:7. Friedson attempted

    to gesture that he and Wallace should write back and forth, “[a]nd [Friedson]

    was just trying to get [Wallace] to understand that [Friedson] was deaf . . . .”


                                             2
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 3 of 16 PageID 307




    Id. at 41:7–12. Friedson did not attempt to use any other form of

    communication, such as his cell phone, a notepad, etc., to communicate with

    Wallace. Id. at 42:22–43:7.

          Friedson contends that he gestured for Wallace to follow him to the

    nearby parking lot where his ex-wife and daughter were waiting. Id. at 47:6–9.

    At the second stop, Friedson handed Wallace his license and Wallace took it

    back to his patrol vehicle. (Doc. 25-1 at 49:22–23). Then Friedson got back out

    of his car to give his attorney’s business card to Wallace, id. at 49:23–25, but

    Wallace gestured for Friedson to get back in his car and Friedson complied. Id.

    at 50:1–2. Wallace then went back to Friedson’s car, told Friedson to get out,

    and Wallace tripped Friedson, cuffed him, and put him in the back of his patrol

    car. Id. at 51:14–16, 63:18–19.

          At that point, another deputy arrived and had Friedson’s daughter

    translate for Friedson so he could tell the new deputy what had transpired. Id.

    at 64:11–23. Friedson was issued a ticket for following too closely and paid the

    fine. Id. at 67:19–24. Throughout the entire situation, Friedson never asked for

    an interpreter. Id. 67:18–20. Of the three or four times Friedson has been

    arrested, he has never had a deputy trained in sign language. Id. at 74:6–11.

          After the Court dismissed in part Friedson’s original complaint, he filed

    an Amended Complaint, alleging: a false arrest claim under 42 U.S.C. § 1983

    against Wallace (Count I), violation of the Americans with Disabilities Act


                                           3
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 4 of 16 PageID 308




    (“ADA”) against the Sheriff (Count II), violation of the Rehabilitation Act (“RA”)

    against the Sheriff (Count III), state law false arrest against Wallace (Count V),

    and state law false arrest against the Sheriff (Count VI). 2 (Doc. 21). Both

    Wallace and the Sheriff have filed motions for summary judgment. (Docs. 25,

    26).

           II. STANDARD OF REVIEW

           Where there is no genuine dispute of any material fact, a district court

    “shall” grant summary judgment. Fed. R. Civ. P. 56(a). Summary judgment is

    warranted “against a party who fails to make a showing sufficient to establish

    the existence of an element essential to that party’s case, and on which that

    party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

    317, 322–23 (1986). As Friedson is the non-movant, the facts are construed in

    the light most favorable to him, and, as recounted above, are primarily his

    version of the events from his deposition. See Adickes v. S. H. Kress & Co., 398

    U.S. 144, 157 (1970) (holding that the evidence must be viewed in the light most

    favorable to the nonmoving party).




           2   Friedson’s amended complaint does not have a Count IV.


                                            4
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 5 of 16 PageID 309




          III. DISCUSSION

          A. Wallace’s Motion for Summary Judgment

          Friedson alleges two claims against Wallace: false arrest under 42 U.S.C.

    § 1983 and false arrest under Florida common law. For the federal claim,

    Wallace asserts he is entitled to qualified immunity because he had arguable

    probable cause to arrest Friedson. Under the state law claim, Wallace similarly

    contends that because he had probable cause to arrest Friedson, the claim must

    be dismissed.

          Qualified immunity protects public officials from suit so long as their

    actions do not violate clearly established constitutional or statutory rights of

    which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S.

    800, 818 (1982).

          Qualified immunity applies to police officers partly because the
          law recognizes that they do an important and necessary—but
          sometimes dangerous—job on the public’s behalf. An officer’s
          duties often require her to rely on imperfect information to make
          snap judgments that can sometimes be the difference between life
          and death. See, e.g., Graham v. Connor, 490 U.S. 386, 396–97, 109
          S. Ct. 1865, 104 L.Ed.2d 443 (1989). But those snap judgments
          must be reasonable to fall within qualified immunity’s
          ambit. See id. at 396, 109 S. Ct. 1865; see also Saunders v. Duke,
          766 F.3d 1262, 1266 (11th Cir. 2014). So when we consider whether
          an officer is entitled to qualified immunity, we balance “the need
          to hold [officers] accountable when they exercise power
          irresponsibly and the need to shield [them] from harassment,
          distraction, and liability when they perform their duties
          reasonably.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808,
          172 L.Ed.2d 565 (2009).



                                           5
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 6 of 16 PageID 310




    Patel v. City of Madison, 959 F.3d 1330, 1337–38 (11th Cir. 2020) (alterations

    in original).

              “An arrest made without probable cause is an unreasonable seizure,”

    Paez v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019), and unreasonable

    seizures violate the Fourth Amendment, 3 U.S. Const. amend. IV. “Simply

    stated, [the probable cause] standard requires that an arrest be objectively

    reasonable under the totality of the circumstances.” Bailey v. Bd. of Cty.

    Comm’rs of Alachua Cty., 956 F.2d 1112, 1119 (11th Cir. 1992). “This standard

    is met ‘when law enforcement officials have facts and circumstances within

    their knowledge sufficient to warrant a reasonable belief that the suspect had

    committed or was committing a crime.’” Alston v. Swarbrick, 954 F.3d 1312,

    1318 (11th Cir. 2020) (quoting Skop v. City of Atlanta, 485 F.3d 1130, 1137

    (11th Cir. 2007)). “[W]hat counts for qualified immunity purposes relating to


          3   The Court is skeptical that Friedson was arrested, as opposed to merely
    detained. Wallace states in his affidavit that he detained Friedson for his safety.
    However, Friedson’s amended complaint alleges false arrest and Wallace’s
    motion for summary judgment only argues that he had probable cause to arrest.
    The distinction is important because for a temporary detention, an officer need
    only show a reasonable, articulable suspicion based on objective facts that the
    person has engaged, or is about to engage, in criminal activity, Terry v. Ohio,
    392 U.S. 1, 21 (1968), which “is a less demanding standard than probable cause
    and requires a showing considerably less than preponderance of the evidence
    . . . .” United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012) (quotation
    marks omitted) (quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)).
    However, the Court need not determine whether Wallace’s actions were an
    arrest or a temporary detention because even taking the evidence in the light
    most favorable to Friedson, Wallace had probable cause to arrest Friedson.


                                            6
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 7 of 16 PageID 311




    probable cause to arrest is the information known to the defendant officers or

    officials at the time of their conduct, not the facts known to the plaintiff then or

    those known to a court later.” Jones v. Cannon, 174 F.3d 1271, 1283 n.4 (11th

    Cir. 1999). The standard for probable cause is the same under Florida and

    federal law. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998).

          Wallace avers that Friedson followed his marked patrol vehicle too closely

    in violation of Florida statute § 316.0895. (Doc. 25-2 ¶ 4); § 316.0895(1), Fla.

    Stat. (2019) (“The driver of a motor vehicle shall not follow another vehicle more

    closely than is reasonable and prudent, having due regard for the speed of such

    vehicles and the traffic upon, and the condition of, the highway.”). Friedson

    testified that he didn’t realize he was behind a marked patrol car because he

    was looking for papers and the radio was playing. (Doc. 25-1 at 32:9–32:15).

    Although Friedson felt that the space between his car and Deputy Wallace’s car

    was a regular following distance, id. at 32:16–32:20, Friedson paid the fine for

    following too closely and did not contest it, id. at 67:22–68:5.

          Under Florida law, a law enforcement officer may arrest an individual

    without a warrant when “[a] violation of chapter 316 has been committed in the

    presence of the officer. Such an arrest may be made immediately or in fresh

    pursuit.” § 901.15(5), Fla. Stat. (2019). If an officer does so, he does not violate

    the Fourth Amendment. See Atwater v. City of Lago Vista, 532 U.S. 318, 354

    (2001) (“If an officer has probable cause to believe that an individual has


                                             7
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 8 of 16 PageID 312




    committed even a very minor criminal offense in his presence, he may, without

    violating the Fourth Amendment, arrest the offender.”); Reid v. Henry Cty., 568

    F. App’x 745, 748–49 (11th Cir. 2014) (“The existence of a traffic violation can

    provide an officer with arguable probable cause to make an arrest, even though

    the offense is minor or normally punishable by a monetary citation, and even if

    the officer had no knowledge of that violation at the time.”). Contrary to

    Friedson’s argument at the hearing, it makes no difference if the traffic

    violation is considered a noncriminal traffic violation. See Durruthy v. Pastor,

    351 F.3d 1080, 1089 (11th Cir. 2003) (finding that defendant-officer was entitled

    to qualified immunity because she had probable cause to arrest plaintiff for

    violating Florida statute § 316.130, a non-criminal violation); see also, e.g.,

    United States v. Burrows, 566 F. App’x 889, 892 (11th Cir. 2014) (holding that

    officers could legally detain the plaintiff where he stopped in the middle of a

    crosswalk in violation of a Florida traffic law); Jeanty v. City of Miami, 876 F.

    Supp. 2d 1334, 1344 (S.D. Fla. 2012) (“Regardless of whether probable cause

    existed to arrest Jeanty for the stated offense of driving with an expired

    registration, probable cause did exist to arrest Jeanty for parking in a

    crosswalk, parking within twenty feet of a crosswalk at an intersection, or

    parking within thirty feet of a stop sign.” (citations omitted)). Therefore,

    Wallace did not violate the Constitution when he arrested Friedson.




                                           8
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 9 of 16 PageID 313




          The parties spent most of their energy on whether Wallace had probable

    cause to arrest Friedson for obstructing an officer without violence under

    Florida Statute § 843.02. But Wallace evinced no intent at the time to base his

    detention of Friedson on a violation of § 843.02. And, because Wallace

    indisputably had probable cause to arrest Friedson for the traffic violation, the

    Court need not address whether Wallace could have arrested Friedson for

    obstructing an officer.

          Because Wallace had probable cause to arrest Friedson for his traffic

    violation, he is entitled to summary judgment on Friedson’s federal and state

    false arrest claims.4

          B. Shoar’s Motion for Summary Judgment

          Friedson brings three claims against the Sheriff: violation of the ADA,

    violation of the RA, and state law false arrest claim. As Wallace had probable

    cause to arrest Friedson, the false arrest claim against the Sheriff also fails. See

    Davis v. City of Apopka, 734 F. App’x 616, 621 (11th Cir. 2018) (stating that

    actual probable cause is a complete bar to a Florida false arrest claim against

    municipality). Thus, the Court turns to Friedson’s ADA and RA claims.5


          4 In reaching this conclusion, the Court is not addressing whether
    Wallace exercised sound law enforcement judgment in his handling of the
    situation.
          5“With the exception of its federal funding requirement, the RA uses the
    same standards as the ADA, and therefore, cases interpreting either are
    applicable and interchangeable.” Badillo v. Thorpe, 158 F. App’x 208, 214 (11th

                                             9
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 10 of 16 PageID 314




                     1. The Sheriff did not violate the ADA or RA.

          The ADA was enacted “to provide a clear and comprehensive national

    mandate for the elimination of discrimination against individuals with

    disabilities,” and “to provide clear, strong, consistent, enforceable standards

    addressing discrimination against individuals with disabilities.” 42 U.S.C.

    §§ 12101(b)(1)–(2). To state a Title II claim under the ADA, a plaintiff generally

    must prove (1) that he is a qualified individual with a disability; (2) that he was

    either excluded from participation in or denied the benefits of a public entity’s

    services, programs, or activities, or was otherwise discriminated against by the

    public entity; and (3) that the exclusion, denial of benefit, or discrimination was

    by reason of the plaintiff’s disability. Shotz v. Cates, 256 F.3d 1077, 1079 (11th

    Cir. 2001).6

          Police conduct during an arrest of a disabled person is within the

    parameters of the ADA so long as the plaintiff was “subjected to discrimination.”

    Bircoll v. Miami–Dade Cty., 480 F.3d 1072, 1084–85 (11th Cir. 2007). Under the

    ADA’s implementing regulations, public entities shall furnish auxiliary aids,




    Cir. 2005) (citing Cash v. Smith, 231 F.3d 1301, 1305 & n.2 (11th Cir. 2000)).
          6An ADA plaintiff may proceed on theories of intentional discrimination,
    disparate treatment, or failure to make reasonable accommodations. See
    Schwarz v. City of Treasure Island, 544 F.3d 1201, 1212 n.6 (11th Cir. 2008).
    Here, Friedson states his claim is for failure to make reasonable
    accommodations. (Doc. 29 at 11).


                                            10
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 11 of 16 PageID 315




    including qualified interpreters, where necessary to afford disabled persons

    equal opportunity. 28 C.F.R. § 35.160(b)(1). However, “[t]he ADA’s ‘reasonable

    modification’ principle . . . does not require a public entity to employ any and all

    means to make auxiliary aids and services accessible to persons with

    disabilities, but only to make ‘reasonable modifications’ that would not

    fundamentally alter the nature of the service or activity of the public entity or

    impose an undue burden.” Bircoll, 480 F.3d at 1082 (quoting Tennessee v. Lane,

    541 U.S. 509, 531–32 (2004)). Therefore, the “question is whether, given

    criminal activity and safety concerns, any modification of police procedures is

    reasonable before the police physically arrest a criminal suspect, secure the

    scene, and ensure that there is no threat to the public or officer’s safety.” Id. at

    1085. In Title II cases, the reasonable modification inquiry is highly fact-

    specific. The Eleventh Circuit notes that “terms like reasonable are relative to

    the particular circumstances of the case . . . [and] must be decided case-by-case

    . . . .” Id.

            Normally, ADA and RA violations only entitle a plaintiff to injunctive

    relief. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir. 2019).

    “To get damages—as [Friedson] seeks here—a plaintiff must clear an additional

    hurdle: he must prove that the entity that he has sued engaged in intentional

    discrimination, which requires a showing of ‘deliberate indifference.’” Id.

    (quoting Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 348 (11th Cir.


                                            11
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 12 of 16 PageID 316




    2012)). To show deliberate indifference, a plaintiff must prove that “the

    defendant knew that harm to a federally protected right was substantially

    likely and failed to act on that likelihood.” Id. (alteration adopted) (quotation

    marks omitted) (quoting Liese, 701 F.3d at 344). Where the defendant is a

    municipal entity—as the Sheriff is here—“the plaintiff must demonstrate that

    an ‘official who at a minimum has authority to address the alleged

    discrimination and to institute corrective measures on the entity’s behalf’ had

    ‘actual knowledge of discrimination in the entity’s programs and failed

    adequately to respond.’” Id. (alterations adopted) (quoting Liese, 701 F.3d at

    349).

            Friedson’s ADA and RA claims seek only damages. See Doc. 21. Therefore,

    Friedson must demonstrate that the Sheriff—the only defendant named in the

    ADA and RA claims—“had actual knowledge of discrimination in the entity’s

    programs and failed adequately to respond.” Id. (citations and quotation marks

    omitted). Despite asserting his ADA and RA claims against only the Sheriff,

    Friedson’s entire response focuses on Wallace’s actions. (Doc. 29). But nothing

    in the record demonstrates that under the ADA or RA Wallace qualifies as an

    “official,” i.e., “someone who enjoys substantial supervisory authority within an

    organization’s chain of command so that, when dealing with the complainant,

    the official had complete discretion at a ‘key decision point’ in the

    administrative process.” Liese, 701 F.3d at 350. And, nothing in the record


                                           12
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 13 of 16 PageID 317




    demonstrates that the Sheriff had “actual knowledge of discrimination,” never

    mind “fail[ing] to adequately respond.” Silberman, 927 F.3d at 1134. In fact, the

    Sheriff attached his policy on communicating with deaf individuals to his

    motion (without discussing it); it prohibits employees from discriminating

    against individuals based upon their disability. (Doc. 26-1 ¶ 4). Thus, there is

    not even an inference that the Sheriff had knowledge of prior acts of

    discrimination; instead, he had policies in place prohibiting it.7

          The Court has also considered whether Friedson’s ADA and RA claims

    against the Sheriff could be premised on vicarious liability. Whether a Title II

    ADA or RA claim can proceed based on vicarious liability remains an open

    question in the Eleventh Circuit. Silberman, 927 F.3d at 1134 n.6 (“[T]he

    availability of respondeat superior for Title II and the § 504 claims remains an

    open question.”);8 see also Welch v. City of Hartselle, 423 F. Supp. 3d 1277,


          7  There is also no record evidence that there was a “custom” or “practice”
    of discrimination of which the Sheriff was aware.
          8   Although declining to decide the issue, the Eleventh Circuit stated:
          On the one hand, in T.W. [v. Sch. Bd. of Seminole Cty., 610 F.3d
          588, 604 (11th Cir. 2010)] we pointed to our decision in Mason v.
          Stallings, 82 F.3d 1007 (11th Cir. 1996), as authorizing vicarious
          liability under Title I of the ADA—the employment chapter. On
          the other hand, there may be reason to think that Mason’s logic
          doesn’t extend to Title II and § 504, given that the Supreme Court
          rejected respondeat superior liability under Title IX in Gebser [v.
          Lago Vista Ind. Sch. Dist., 524 U.S. 274 (1998)]—the case from
          which we derived the Liese [701 F.3d 334] standard.
    Silberman, 927 F.3d at 1134 n.6.


                                            13
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 14 of 16 PageID 318




    1283 (N.D. Ala. 2019) (declining to apply respondeat superior to a deaf man’s

    ADA and RA claims against the city for his arrest). Here, the Court need not

    resolve whether vicarious liability against the Sheriff is available; even if

    authorized, Friedson’s claims fail because no reasonable jury could conclude

    that Wallace was deliberately indifferent to Friedson’s rights under the ADA

    and RA.

          The deliberate indifference standard is “exacting,” and requires a showing

    that is more than gross negligence. McCullum v. Orlando Reg’l Healthcare Sys.,

    Inc., 768 F.3d 1135, 1147 (11th Cir. 2014). Failure to provide an interpreter is

    not enough to find deliberate indifference. Id. Instead, Friedson “must show

    that [Wallace] knew there was a substantial likelihood that [Wallace] would be

    unable to communicate effectively with [Friedson] absent an interpreter but

    still made a ‘deliberate choice’ not to provide one.” Id. at 1147–48.

          By all accounts, the first traffic stop was chaotic. See Docs. 25-1, 25-2; see

    also Bircoll, 480 F.3d at 1082 (taking into account criminal activity and safety

    concerns in determining whether any modification of police procedures is

    reasonable). Initially, Wallace did not know Friedson was deaf. (Doc. 25-1 at

    39:4–7). Nonetheless, Friedson acknowledges that he understood Wallace’s

    commands to roll down the window and open the door. Id. at 39:22–40:2. And

    at the second traffic stop, Friedson complied with Wallace’s commands to

    produce his license, id. at 49:22–23, and return to his vehicle, id. at 50:1–2.


                                            14
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 15 of 16 PageID 319




    Wallace and Friedson were communicating well enough to render further

    modifications to normal police procedures unnecessary. See Bircoll, 480 F.3d at

    1082. Simply stated, because Wallace was able to communicate with Friedson—

    though not perfectly—there is an absence of evidence demonstrating Wallace

    made the “deliberate choice” to violate Friedson’s ADA and RA rights.9 See

    McCullum, 768 F.3d at 1147–48; Bircoll, 480 F.3d at 1082.

          The Court realizes the challenges that Friedson faces in encounters such

    as he had with Deputy Wallace. But on this record, no reasonable jury could

    find that Wallace acted with deliberate indifference to Friedson’s ADA or RA

    rights; therefore, the Sheriff is not vicariously liable for Wallace’s actions and

    is entitled to summary judgment on Friedson’s ADA and RA claims.10

          Accordingly, it is hereby

          ORDERED:

          1.    Defendant Deputy Ryan Wallace’s Motion for Summary Judgment,

    (Doc. 25), is GRANTED.




          9At oral argument, Friedson’s counsel conceded that Wallace was not
    required to bring an interpreter to the scene but argued he should have
    communicated with Friedson in writing.
          10 Because Friedson does not seek injunctive relief, the Court does not
    need to determine whether Wallace’s actions denied Friedson the full benefits
    of the Sheriff’s services, or whether such a claim is even actionable under the
    ADA or RA absent discriminatory intent. Bircoll, 480 F.3d at 1082.


                                           15
Case 3:19-cv-00237-TJC-PDB Document 36 Filed 08/18/20 Page 16 of 16 PageID 320




            2.   Defendant Sheriff David Shoar’s Motion for Summary Judgment,

    (Doc. 26), is GRANTED.

            3.   Defendant Sheriff David Shoar’s Motion to Dismiss, (Doc. 23), is

    DENIED as moot.

            4.   The Clerk shall enter judgment in favor of Defendants Sheriff

    David Shoar and Deputy Ryan Wallace and against Plaintiff Matthew Friedson;

    thereafter, the Clerk shall close the file.

            DONE AND ORDERED in Jacksonville, Florida the 18th day of August,

    2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge


    jjb
    Copies to:

    Counsel of record




                                             16
